NO. 12-15-00242-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

SUNRISE SHORES PROPERTY                          §      APPEAL FROM THE
OWNERS ASSOCIATION, INC.,
APPELLANT

V.                                               §      COUNTY COURT

HERSHEL JONES AND WANDA
JONES,
APPELLEES                                        §      HENDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
       According to the rules of appellate procedure, the filing fee is due when an item is
presented for filing. See TEX. R. APP. P. 5. Additionally, a docketing statement must be filed at
the time the appeal is perfected. TEX. R. APP. P. 32.1. Appellant filed its notice of appeal in the
trial court on June 23, 2015, but did not pay the filing fee or file a docketing statement. On
September 24, 2015, this court sent Appellant a notice requesting that it remit the filing fee for
the appeal on or before October 5, 2015. In a separate notice on the same date, this court
informed Appellant that it should file a docketing statement within ten days if it had not already
done so.
       Appellant did not pay the filing fee or file the docketing statement as requested.
Accordingly, on October 8, 2015, this court issued another notice advising Appellant that neither
the filing fee nor the docketing statement had been received. The notice further provided that
unless the filing fee was paid and the docketing statement filed on or before October 19, 2015,
the appeal would be presented for dismissal in accordance with Rule 42.3. The October 19, 2015
deadline has now passed, and Appellant has not complied with the court’s request. Because
Appellant has failed to comply with Texas Rules of Appellate Procedure 5 and 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered October 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 30, 2015


                                         NO. 12-15-00242-CV


            SUNRISE SHORES PROPERTY OWNERS ASSOCIATION, INC.,
                                Appellant
                                   V.
                     HERSHEL JONES AND WANDA JONES,
                                Appellees


                                    Appeal from the County Court
                           of Henderson County, Texas (Tr.Ct.No. 7303)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.